DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 01/04/2022, this is a Notice of Allowability, wherein Claims 1-20 are currently allowed in the instant application in view of the totality of Applicant arguments and amendments.
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
 After a further search and thorough examination of the present application, claims 1-20 are found to be allowable in view of the Applicant’s arguments and amendments filed on 01/04/2022 (see Applicant’s remarks, pages 8-11) that have been found persuasive and such amendments overcome the cited prior art.
After carefully reviewing the application considering the prior art of record and the searches of all the possible areas relevant to the present application, a set of related prior art references has been found, but the prior art of record does not disclose the combination of limitations found in independent claims 1, 6 and 18. The combination of the claimed limitations are novel and found to be allowable over the prior art. The cited references taken singly or in combination do not anticipate or make obvious the Applicant's claimed invention. A hypothetical prior art rejection would require 
The present application is directed to a non-obvious improvement over the following prior art references:
US 2017/0066133 to Ooba et al - which is directed to apparatus for setting a conveyor coordinate system in a robot system. The apparatus includes features provided on a movable part of a conveyor; a sensor provided on a robot; a first coordinate acquiring section for making the sensor detect positions of two features, when the movable part is in a first position, and acquiring two first coordinates in a base coordinate system of the robot; a conveying operation executing section for making the movable part perform a conveying operation from the first position toward a second position; a second coordinate acquiring section for making the sensor detect a position of one feature, when the movable part is in the second position, and acquiring one second coordinate in the base coordinate system; and a coordinate system determining section for determining the conveyor coordinate system based on a conveying operation direction, two first coordinates and one second coordinate.
US 7,957,583 to Boca et al - which is directed to system and method for identifying objects using a machine-vision based system are disclosed. Briefly described, one embodiment is a method that captures a first image of at least one object with an image capture device, processes the first captured image to find an object region based on a reference two-dimensional model and determines a three-dimensional pose estimation based on a reference three-dimensional model that corresponds to the reference two-dimensional model and a runtime three-dimensional representation of the object region where a point-to-point relationship between the reference three-dimensional models of the object and the runtime three-dimensional representation of the object region is not necessarily previously known. Thus, two-dimensional information or data is used to segment an image and three-dimensional information or data used to perform three-dimensional pose estimation on a segment of the image.
US 2017/0024613 to Shivaram et al - which is directed to machine vision systems (also termed herein “vision systems”), one or more cameras are used to perform vision system process on an object or surface within an imaged scene. These processes can include inspection, decoding of symbology, alignment and a variety of other automated tasks. More particularly, a vision system can be used to inspect a flat workpiece passing through an imaged scene. The scene is typically imaged by one or more vision system cameras that can include internal or external vision system processors that operate associated vision system processes to generate results. One or more of the cameras are calibrated to enable it/them to perform the vision task(s) with sufficient accuracy and reliability. A calibration plate can be employed to calibrate the camera(s), and establish a common (global) coordinate system (also termed a “motion coordinate system”) in which the pixel locations of all cameras are mapped to associated points in the coordinate system, thereby allowing an imaged feature in any camera to be located within the coordinate space. Such calibration can be achieved using known “hand-eye” calibration techniques.

Claims 1-20 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.                    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 




/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664-B